Exhibit 10.8

UNITED CONTINENTAL HOLDINGS, INC.

PERFORMANCE-BASED RSU PROGRAM

(adopted pursuant to the 2017 Incentive Compensation Plan)

I. PURPOSE OF PROGRAM

1.1 Purpose. This United Continental Holdings, Inc. Performance-Based RSU
Program (the “Program”) has been adopted by the Compensation Committee of the
Board of Directors of United Continental Holdings, Inc., a Delaware corporation
(the “Company”), to implement in part the “RSU” and “Performance Compensation
Award” provisions of the United Continental Holdings, Inc. 2017 Incentive
Compensation Plan (as amended from time to time, the “ICP”), and is intended to
provide a method for attracting, motivating, and retaining key employees to
assist in the development and growth of the Company and its Subsidiaries. The
Program and Awards hereunder shall be subject to the terms of the ICP, including
the limitation on the maximum amount of compensation that may be paid pursuant
to Section 4(a) of the ICP with respect to awards that are settled in cash based
on the fair market value of shares of common stock of the Company.

II. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Administrator” means the Committee or the Chief Executive Officer of the
Company (if the Chief Executive Officer is a director of the Company), subject
to the provisions of Section 3.1.

(b) “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period upon the satisfaction of the terms and conditions of the Program. Awards
hereunder constitute RSU and Performance Compensation Awards under the ICP.

(c) “Award Notice” means a written or electronic notice issued by the Company to
a Participant evidencing such Participant’s receipt of an Award with respect to
a Performance Period.

(d) “Board” means the Board of Directors of the Company.

(e) “Change of Control” means a “Change of Control” as defined in the ICP as in
effect on the date of grant of the applicable Award.

(f) “Change of Control Level” means, with respect to a Performance Period, the
percentage established by the Committee to be the Change of Control Level of the
applicable Performance Measure with respect to such Performance Period pursuant
to Section 3.1.



--------------------------------------------------------------------------------

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Compensation Committee of the Board, or a subcommittee
thereof, or such other committee of the Board as may be designated by the Board
to administer the Program, in each case, comprised solely of two or more outside
directors (within the meaning of the term “outside directors” as used in section
162(m) of the Code).

(i) “Company” means United Continental Holdings, Inc., a Delaware corporation.

(j) “Company Stock” means the common stock, par value $0.01 per share, of the
Company.

(k) “Disability” or “Disabled” means, with respect to a Participant, that such
Participant has incurred a “Disability” within the meaning assigned to such term
in the ICP.

(l) “Eligible Employee” means any individual who is an officer of the Company or
a Subsidiary.

(m) “Entry Level” means, with respect to a Performance Period, the percentage
established by the Committee to be the Entry Level of the applicable Performance
Measure with respect to such Performance Period pursuant to Section 3.1.

(n) “Entry Level RSU Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage established by the
Administrator as the Entry Level RSU Percentage for such Participant with
respect to such Award pursuant to Section 3.1.

(o) “Fair Market Value” means, as of any specified date, the simple average of
the closing sales prices of Company Stock on the principal securities market on
which the Company Stock is then traded over the 20 most recent consecutive
Trading Days ending on the last Trading Day preceding the specified date,
adjusted appropriately by the Committee for any stock splits, stock dividends,
reverse stock splits, special dividends or other similar matters occurring
during or with respect to any relevant measurement period.

(p) “ICP” means the United Continental Holdings, Inc. 2017 Incentive
Compensation Plan, as amended from time to time.

(q) “Maximum Payment Amount” means, with respect to each RSU, a dollar amount
determined by the Committee in its sole discretion; provided, however, that the
Committee may, in its sole discretion, determine whether or not to establish a
Maximum Payment Amount with respect to any particular RSU. The Maximum Payment
Amount, if any, with respect to an outstanding RSU shall be subject to
appropriate adjustment by the Committee for any stock splits, stock dividends,
reverse stock splits, special dividends or other similar matters relating to
Company Stock occurring after the date of grant of such Award.

(r) “Participant” means an Eligible Employee who has received an Award under the
Program with respect to a Performance Period pursuant to Section 4.1.



--------------------------------------------------------------------------------

(s) “Payment Amount” means, with respect to each Participant and each
Performance Period for which the Performance Goal is satisfied, an amount equal
to (i) the number of RSUs subject to such Participant’s Award for such
Performance Period, multiplied by (ii) such Participant’s Vested Percentage for
such Performance Period, multiplied by (iii) the Fair Market Value as of the
Payment Computation Date for such Performance Period. Notwithstanding the
foregoing, a Payment Amount may be prorated as provided in the Program.

(t) “Payment Computation Date” means, with respect to each Participant and each
Performance Period, the last day of such Performance Period; provided however,
that in no event shall the Payment Computation Date be later than the date upon
which a Change of Control occurs.

(u) “Performance Period” means each three-year period commencing on the first
day of a calendar year, as determined by the Committee. Notwithstanding the
foregoing, no new Performance Period shall commence on or after the date upon
which a Change of Control occurs, unless otherwise determined by the Committee.
Notwithstanding the foregoing, the Committee may establish an additional
sub-performance period under an Award which may coincide with or be of shorter
duration than the Performance Period applicable to such Award and require that
any vesting under the Award shall be contingent on the achievement of an
additional Performance Measure during such additional sub-performance period.

(v) “Performance Goal” means, with respect to a Performance Period, the minimum
level of the Performance Measure as established by the Committee that must be
achieved for such Performance Period in order for a Participant to receive a
Payment Amount for such Performance Period. Achievement of the Performance Goal
for a Performance Period means that the Performance Measure with respect to such
Performance Period equals or exceeds, as applicable, the Entry Level of such
Performance Measure as established by the Committee for such Performance Period.

(w) “Performance Measure” means the measure or measures that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period; provided, however, to the extent necessary for an Award to qualify as a
“Performance Compensation Award” under the Plan, the measures shall be based on
the Performance Criteria set forth in Section 6(e)(iv) of the Plan.

(x) “Program” means this United Continental Holdings, Inc. Performance-Based RSU
Program, as amended from time to time.

(y) “Qualifying Event” means, with respect to a Participant, the termination of
such Participant’s employment with the Company under circumstances which would
permit such Participant to receive a cash severance payment pursuant to an
employment agreement between such Participant and the Company or a Subsidiary
or, if no such employment agreement exists, then pursuant to the severance plan,
if any, of the Company or a Subsidiary covering such Participant as of the date
of grant of the Award; provided, however, that a Qualifying Event shall not
include any such termination that results from such Participant’s voluntary
separation from service which is not treated as an “involuntary separation from
service” pursuant to Treasury regulation section 1.409A-1(n)(2).



--------------------------------------------------------------------------------

(z) “Retirement,” “Retires” or “Retired” means the Participant’s termination of
employment from the Company and its Subsidiaries upon having achieved age 50
with 20 years of service with the Company and its Subsidiaries, age 55 with ten
years of service with the Company and its Subsidiaries, or age 65.

(aa) “Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended (including any successor section to the same or similar effect).

(bb) “Stretch Level” means, with respect to a Performance Period, the percentage
established by the Committee to be the Stretch Level of the applicable
Performance Measure with respect to such Performance Period pursuant to
Section 3.1.

(cc) “Stretch Level RSU Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage established by the
Administrator as the Stretch Level RSU Percentage for such Participant with
respect to such Award pursuant to Section 3.1.

(dd) “Subsidiary” for purposes of participation in the Program means any entity
in which the Company, directly or indirectly, possesses fifty percent (50%) or
more of the total combined voting power of all classes of its stock.

(ee) “Target Level” means, with respect to a Performance Period, the percentage
established by the Committee to be the Target Level of the applicable
Performance Measure with respect to such Performance Period pursuant to
Section 3.1.

(ff) “Target Level RSU Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage established by the
Administrator as the Target Level RSU Percentage for such Participant with
respect to such Award pursuant to Section 3.1.

(gg) “Trading Day” means a day during which trading in securities generally
occurs on the principal securities market in which Company Stock is traded.

(hh) “Vested Percentage” means, with respect to each Participant for a
Performance Period: (i) if the Performance Goal for such Performance Period is
not satisfied, then zero percent (0%); and (ii) if the Performance Goal for such
Performance Period is satisfied, then the percentage determined in accordance
with the following table (the Administrator may provide for varying percentages
(including through straight line interpolation) between levels):

 

Level of Performance Achieved

 

Percentage

Entry Level of the specified Performance Measure

  Participant’s Entry Level RSU Percentage

Target Level of the specified Performance Measure

  Participant’s Target Level RSU Percentage

Stretch Level of the specified Performance Measure (or higher)

  Participant’s Stretch Level RSU Percentage



--------------------------------------------------------------------------------

2.2 Number, Gender, Headings, and Periods of Time. Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular. The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender. The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience. If there is any conflict between such headings and the
text of the Program, the text shall control. All references to Articles,
Sections, and Paragraphs are to the Program unless otherwise indicated. Any
reference in the Program to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.

III. ADMINISTRATION

3.1 Administration by the Administrator. The Program shall be administered by
the Administrator, so that (i) Awards made to, and the administration (or
interpretation of any provision) of the Program as it relates to, any person who
is subject to Section 16, shall be made or effected by the Committee, and
(ii) Awards made to, and the administration (or interpretation of any provision)
of the Program as it relates to, any person who is not subject to Section 16,
shall be made or effected by the Committee or the Chief Executive Officer of the
Company (or, if the Chief Executive Officer is not a director of the Company,
the Committee), unless the Program specifies that the Committee shall take
specific action (in which case such action may only be taken by the Committee)
or the Committee (as to any Award described in this clause (ii) or the
administration or interpretation of any specific provision of the Program)
specifies that it shall serve as Administrator. Notwithstanding the foregoing,
the Committee may from time to time in its discretion put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company in his or her capacity as Administrator. The action of a majority
of the members of the Committee shall be the act of the Committee.

Within 90 days after the first day of each Performance Period or, if applicable,
a sub-performance period (or such earlier date if required for a performance
goal to be considered pre-established under section 162(m) of the Code, to the
extent applicable):

(i) the Committee shall establish in writing for purposes of the Program [the
applicable Entry Level, Change of Control Level, Target Level and Stretch Level
for the Performance Measure(s) as selected by the Committee for each such
Performance Period, provided, that, in each case, the Stretch Level shall be
equal to or higher than the Target Level, which in turn shall be equal to or
higher than the Entry Level; and

(ii) the Administrator shall establish in writing the Entry Level RSU
Percentage, Target Level RSU Percentage and Stretch Level RSU Percentage for
each Participant with respect to such Performance Period and with respect to
each Performance Measure, as applicable (provided, however, that the
Administrator may select a Participant to participate and establish the
percentages under this clause (ii) after such 90-day period), and each of the
items established under this clause (ii) may, but are not required to, be
established by officer level; and



--------------------------------------------------------------------------------

(iii) the Committee shall establish in writing the Maximum Payment Amount, if
any, applicable to each RSU subject to an Award for such Performance Period.

The targets and other amounts established by the Administrator pursuant to the
preceding sentence shall in each case be subject to adjustment as determined by
the Administrator in its discretion as a result of changes in accounting
principles and other significant extraordinary items or events; provided that in
respect of any Award intended to qualify as performance-based compensation
within the meaning of section 162(m) of the Code, such adjustments may only be
made if and to the extent permitted by section 162(m) of the Code.

3.2 Powers of the Administrator. The Administrator shall supervise the
administration and enforcement of the Program according to the terms and
provisions hereof and shall have the sole discretionary authority and all of the
powers necessary to accomplish these purposes. The Administrator (which shall be
limited solely to the Committee to the extent provided in the Program) shall
have all of the powers specified for it under the Program, including, without
limitation, the power, right, or authority: (a) to designate an Eligible
Employee as a Participant with respect to a Performance Period at any time prior
to the last day of such period, (b) from time to time to establish rules and
procedures for the administration of the Program, which are not inconsistent
with the provisions of the Program or the ICP, and any such rules and procedures
shall be effective as if included in the Program, (c) to construe in its
discretion all terms, provisions, conditions and limitations of the Program and
any Award Notice, and to determine the number of RSUs subject to an Award to a
Participant (which determination with respect to any person who is subject to
Section 16 shall be made only by the Committee), (d) to correct any defect or to
supply any omission or to reconcile any inconsistency that may appear in the
Program or in any Award Notice in such manner and to such extent as the
Administrator shall deem appropriate, (e) to determine the Entry Level, Target
Level, Stretch Level, and Change of Control Level of each Performance Measure as
selected by the Committee; and the Entry Level RSU Percentages, Target Level RSU
Percentages and Stretch Level RSU Percentages with respect to each relevant
Performance Period, (f) to determine the Maximum Payment Amount, if any, for
each RSU, (g) to make determinations as to whether the Performance Goals for the
various Performance Periods were satisfied, (h) to certify in writing, prior to
the payment of any amount under the Program with respect to a Performance
Period, whether the Performance Goals relating to such Performance Period and
any other material terms of the Program have in fact been satisfied, (i) to
exercise its discretion to reduce or eliminate certain Payment Amounts pursuant
to Section 5.2(b), and (j) to make all other determinations necessary or
advisable for the administration of the Program.

3.3 Administrator Decisions Conclusive; Standard of Care. The Administrator
shall, in its sole discretion exercised in good faith (which, for purposes of
this Section 3.3, shall mean the application of reasonable business judgment),
make all decisions and determinations and take all actions necessary in
connection with the administration of the Program. All such decisions,
determinations, and actions by the Administrator shall be final, binding, and
conclusive upon all persons. However, in the event of any conflict in any such
determination as



--------------------------------------------------------------------------------

between the Committee and the Chief Executive Officer of the Company, each
acting in its or his capacity as Administrator of the Program, the determination
of the Committee shall be conclusive. The Administrator shall not be liable for
any action or determination taken or made in good faith or upon reliance in good
faith on the records of the Company or information presented to the
Administrator by the Company’s officers, employees, or other persons (including
the Company’s outside auditors) as to matters the Administrator reasonably
believes are within such other person’s professional or expert competence. If a
Participant disagrees with any decision, determination, or action made or taken
by the Administrator, then the dispute will be limited to whether the
Administrator has satisfied its duty to make such decision or determination or
take such action in good faith. No liability whatsoever shall attach to or be
incurred by any past, present or future stockholders, officers, directors or
employees, as such, of the Company or any of its Subsidiaries, under or by
reason of the Program or the administration thereof, and each Participant, in
consideration of receiving benefits and participating hereunder, expressly
waives and releases any and all claims relating to any such liability.

IV. PARTICIPATION AND AWARD NOTICES

4.1 Participation. Each individual who is an Eligible Employee on the first day
of a Performance Period or who becomes an Eligible Employee after the first day
of a Performance Period shall become a Participant and receive an Award with
respect to such Performance Period only if such individual is selected by the
Administrator in its sole discretion for participation in the Program with
respect to such Performance Period prior to the last day of such Performance
Period. Unless otherwise determined by the Administrator, Payment Amounts with
respect to an Award for an individual who becomes a Participant with respect to
such Award after the first day of the related Performance Period shall be
pro-rated based on a fraction, the numerator of which is (except as otherwise
provided in Article V) the number of days during the period beginning on the
date of such Participant’s commencement of participation in the Program for such
Performance Period and ending on the last day of such Performance Period, and
the denominator of which is the total number of days in such Performance Period.

4.2 Award Notices. The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant with respect to a Performance Period within
90 days after such Eligible Employee becomes such a Participant. The
Administrator shall determine in each case the number of RSUs subject to the
Award as of the date of grant of the Award. Each Award Notice shall specify
(a) the Performance Period to which the Award relates, (b) the applicable Entry
Level, Target Level, Stretch Level and Change of Control Level applicable to
each Performance Measure as has been selected by the Committee with respect to
such Award, (c) the number of RSUs subject to the Award as of the date of grant
of the Award, (d) the applicable Vested Percentages set forth in Section 2.1(hh)
with respect to the Participant, and (e) the Maximum Payment Amount, if any,
applicable to the Award.

V. AWARD PAYMENTS

5.1 Determinations and Certification by the Committee. As soon as
administratively feasible after the end of each Performance Period, the
Committee shall determine whether a Performance Goal has been achieved for such
Performance Period and, if so, the level of such achievement. The Committee’s
determination as to whether the applicable



--------------------------------------------------------------------------------

Performance Goal for a Performance Period has been satisfied shall be certified
by the Committee in writing (including by electronic mail transmission) prior to
the settlement of Awards with respect to such Performance Period. For purposes
of the preceding sentence, approved minutes of the Committee meeting in which
the certification is made shall be treated as a written certification.
Notwithstanding the foregoing, each written certification by the Committee
(including a certification by electronic email transmission) under this
Section 5.1 shall be made by a date which will permit the Company to comply with
the time of payment requirements of Sections 5.2 and 5.3 (after giving effect to
the provisions of Section 5.7). Subject to Section 5.2(b), the Committee shall
not exercise its discretion under Section 6(e)(vi)(D) of the ICP to reduce or
eliminate the amount of a payment otherwise due under the Program.

5.2 Eligibility for Payment of Awards.

(a) In General. Subject to Section 5.2(b) and the delayed payment restrictions
of Section 5.6, upon the Committee’s written certification in accordance with
Section 5.1 that the applicable Performance Goal for a Performance Period has
been satisfied, each Participant who has received an Award with respect to such
Performance Period, who has remained continuously employed by the Company from
the date he or she received such Award until the last day of such Performance
Period and who has not surrendered such Award to the Company shall be entitled
to the Payment Amount applicable to such Participant’s Award for such
Performance Period. Except as provided in Section 5.3 and Section 5.4, if a
Participant’s employment with the Company terminates for any reason whatsoever
prior to the last day of a Performance Period, then such Participant shall not
be entitled to receive any payment under the Program with respect to his or her
Award for such Performance Period, unless otherwise determined by the
Administrator. Payment of the amount to which a Participant becomes entitled
pursuant to this Section 5.2 shall be made by the Company no later than March 15
of the year following the end of the applicable Performance Period.

(b) Negative Discretion. Notwithstanding the provisions of Section 5.2(a) and,
except as provided in the last sentence of this paragraph, notwithstanding the
provisions of Section 5.3(b), (i) the Committee shall have the right to reduce
or eliminate any Payment Amount with respect to a Performance Period that is
otherwise payable pursuant to such Sections if the Committee determines in its
discretion that such reduction or elimination is appropriate and in the best
interest of the Company based on the Company’s unrestricted cash, cash
equivalents and short term investments and cash readily accessible under the
Company’s unused lines of credit as of the end of such Performance Period;
provided, however, that any such reduction or elimination shall apply in a
uniform and nondiscriminatory manner to all Participants who are, but for the
application of this paragraph, entitled to receive a Payment Amount under such
Sections with respect to such Performance Period and (ii) the Committee shall
have the right to reduce any Payment Amount with respect to a Performance Period
that is otherwise payable if such reduction is made in accordance with and to
implement the 162(m)-design of the Program. The Committee shall not have the
right to reduce or eliminate any Payment Amount that is payable pursuant to
Section 5.3(a), Section 5.4 or, following a Change of Control, Section 5.3(b).



--------------------------------------------------------------------------------

(c) Maximum Payment Amount Limitation. Notwithstanding the preceding provisions
of this Section 5.2 or the provisions of Sections 5.3 and 5.4, in no event shall
the payments under the Program to a Participant with respect to an RSU subject
to an Award exceed an amount equal to the Maximum Payment Amount, if any,
applicable to such RSU. To the extent that any payment provided under the
Program with respect to an RSU (determined without regard to the limitation
described in the preceding sentence) would exceed the limitation described in
the preceding sentence, then such excess shall not be paid under the Program and
the holder of such RSU shall have no rights or entitlements to any such excess
amount.

5.3 Death, Disability or Retirement During a Performance Period.

(a) Death or Disability. If, during a Performance Period with respect to which a
Participant has received an Award, such Participant dies or becomes Disabled,
then as to such Participant only (i) the Performance Goal for each Performance
Period that began prior to the date of such Participant’s death or Disability
and which has not ended as of such date shall be deemed to have been satisfied
(determined based upon achievement of the Target Level of performance as
applicable to such Award), and (ii) the provisions of Sections 5.1 and 5.2 shall
cease to apply with respect to such Performance Period. With respect to each
Performance Period that began prior to the date of such Participant’s death or
Disability and which has not ended as of such date with respect to which the
Target Levels of performance have been deemed satisfied in the manner described
in clause (i) of the preceding sentence, such Participant (or, in the case of
death, such Participant’s estate) shall (A) receive a payment from the Company,
as soon as administratively practicable after the date of such Participant’s
death or Disability (but in no event later than March 15 of the calendar year
following the calendar year in which occurred the Participant’s death or
Disability), equal to the relevant Payment Amount applicable to such
Participant’s Award for such Performance Period (determined as if the Payment
Computation Date occurred on the date such Participant died or became Disabled)
multiplied by a fraction, the numerator of which is the number of days during
the period beginning on the first day of such Performance Period and ending on
the date such Participant died or became Disabled, and the denominator of which
is the number of days in the entire Performance Period, and (B) not be entitled
to any additional payment under the Program with respect to such Performance
Period.

(b) Retirement. If a Participant Retires during a Performance Period, then such
Participant shall (i) obtain a Vested Percentage with respect to each related
Award based on the actual level of performance achieved (or, if Section 5.4(a)
applies to any corresponding Award held by a Participant who has not terminated
employment, then based on the deemed achievement of the Change of Control Level
established with respect to the applicable Performance Measure as established by
the Committee with respect to such Award), and (ii) subject to Section 5.2(b),
receive a Payment Amount with respect to each such Award if and at the same time
as payments are made to other Participants who have received corresponding
Awards and who have not terminated employment (or, if earlier, no later than
March 15 of the calendar year following the calendar year in which a Change of
Control occurs), subject, however, to proration based on a fraction, the
numerator of which is the number of days during the period beginning on the
first day of the Performance Period and ending on the date such Participant
Retired, and the denominator of which is the number of days in the entire
related Performance Period.



--------------------------------------------------------------------------------

(c) Change of Control. The preceding provisions of this Section 5.3 shall not be
applicable to a Participant who dies, becomes Disabled or Retires on or after
the date upon which a Change of Control occurs.

5.4 Change of Control During a Performance Period.

(a) Upon the occurrence of a Change of Control, with respect to each Participant
who is employed by the Company on the day immediately preceding the date of such
Change of Control, (i) the Performance Goal for each Performance Period that
began prior to the date of such Change of Control and which has not ended as of
such date shall be deemed to have been achieved at the Change of Control Level
established with respect to the applicable Performance Measure as established by
the Committee with respect to such Award for such Performance Period and
(ii) the provisions of Sections 5.1 and 5.2 shall cease to apply.

(b) With respect to a Performance Period described in Section 5.4(a), on or
before the Applicable Payment Date (as defined below) following the end of each
calendar year in such Performance Period ending on or after the date of such
Change of Control, each Retirement Eligible Participant (as defined below) with
respect to such calendar year who has received an Award with respect to such
Performance Period shall receive a payment from the Company equal to (i) the
Payment Amount applicable to such Participant’s Award for such Performance
Period multiplied by a fraction, the numerator of which is the number of days
during the period beginning on the first day of the Performance Period and
ending on the last day of such calendar year, and the denominator of which is
the number of days in the entire Performance Period, minus (ii) the aggregate
payments, if any, made to such Participant pursuant to this paragraph with
respect to prior calendar years. For purposes of the preceding sentence, (A) the
“Applicable Payment Date” with respect to a calendar year shall mean March 15 of
the year following the end of such calendar year, and (B) a Participant shall be
considered a “Retirement Eligible Participant” with respect to a calendar year
if such Participant was eligible to Retire during such year and did not suffer a
Qualifying Event, die, become Disabled or Retire during such year.

(c) If a Change of Control occurs and on the date thereof or thereafter during a
Performance Period described in Section 5.4(a) a Participant who has received an
Award with respect to such Performance Period suffers a Qualifying Event or
dies, becomes Disabled, or Retires, then, with respect to such Performance
Period, such Participant (or, in the case of death, such Participant’s estate)
shall (i) no later than March 15 of the year following the occurrence of the
Qualifying Event, death, Disability or Retirement, receive a payment from the
Company equal to (A) the Payment Amount applicable to such Participant’s Award
for such Performance Period multiplied by a fraction, the numerator of which is
the number of days during the period beginning on the first day of the
Performance Period and ending on the date such Participant died, became
Disabled, Retired or suffered the Qualifying Event, and the denominator of which
is the number of days in the entire Performance Period, minus (B) the aggregate
payments, if any, made or payable to such Participant pursuant to Section 5.4(b)
with respect to calendar years that ended prior to the date of such
Participant’s Qualifying Event, death, Disability or Retirement, and (ii) not be
entitled to any additional payment under the Program with respect to such
Performance Period (other than any unpaid amount owed to such Participant
pursuant to Section 5.4(b) with respect to a calendar year that ended prior to
the date of such Participant’s Qualifying Event, death, Disability or
Retirement).



--------------------------------------------------------------------------------

(d) With respect to a Participant who received an Award with respect to a
Performance Period described in Section 5.4(a), who did not die, become
Disabled, Retire or suffer a Qualifying Event during such Performance Period and
who remained continuously employed by the Company from the date he or she
received such Award until the last day of such Performance Period, such
Participant shall receive a payment from the Company on or before March 15 of
the year following the last day of such Performance Period in an amount equal to
(i) the Payment Amount applicable to such Participant’s Award for such
Performance Period, minus (ii) the aggregate payments, if any, made or payable
to such Participant pursuant to Section 5.4(b) with respect to such Award.

5.5 Form of Payment of Awards. The Committee shall specify in the Award Notice
whether the Award shall be settled in cash or shares of Common Stock.

5.6 Delayed Payment Restriction. With respect to a Participant who is identified
as a specified employee (within the meaning of section 409A(a)(2)(B)(i) of the
Code and as determined by the Company in accordance with any of the methods
permitted under the regulations issued under section 409A of the Code) and who
is to receive a payment hereunder (which payment is not a “short-term deferral”
for purposes of section 409A of the Code) on account of such Participant’s
separation from service (within the meaning of section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance thereunder, but excluding a
separation from service by reason of death), the payment to such Participant
shall not be made prior to the earlier of (a) the date that is six months after
the Participant’s termination of employment or (b) the date of death of the
Participant. In such event, any payment to which the Participant would have
otherwise been entitled during the first six months following the Participant’s
termination of employment (or, if earlier, prior to the Participant’s date of
death) shall be accumulated and paid in the form of a single lump sum payment to
the Participant on the date that is six months after the Participant’s
termination of employment or to the Participant’s estate on the date of the
Participant’s death, as applicable.

5.7 Time of Payment Obligations. Any obligation hereunder to make a payment on a
specified date shall be deemed to have been satisfied in the event that such
payment is made within five business days after such specified date; provided,
however, that, with respect to a payment that is intended to qualify as a
“short-term deferral” under section 409A of the Code, in no event shall such
payment be made later than the date required in order for such payment to so
qualify. Each payment under an Award granted under this Program shall be
considered a separate payment for purposes of section 409A of the Code.

VI. TERMINATION AND AMENDMENT OF PROGRAM

6.1 Termination and Amendment. Subject to the terms of this Section 6.1, the
Committee may amend the Program at any time and from time to time, and the
Committee may at any time terminate the Program (in its entirety or as it
applies to one or more specified Subsidiaries) with respect to Performance
Periods that have not commenced as of the date of such Committee action;
provided, however, that, (a) except as provided in the following sentence, the
Program may not be amended in a manner that would materially impair the rights
of any Participant with respect to any outstanding Award without the consent of
such Participant, and (b) to the extent required by section 409A of the Code,
the Program may not be amended or



--------------------------------------------------------------------------------

terminated in a manner that would give rise to an impermissible acceleration of
the time or form of a payment of a benefit under the Program pursuant to section
409A(a)(3) of the Code and any regulations or guidance issued thereunder.
Notwithstanding anything in the Program or an Award Notice to the contrary, if
the Committee determines that the terms of the Program and/or any Award Notice
do not, in whole or in part, satisfy the requirements of section 409A of the
Code (or the requirements for an exemption to the application of section 409A of
the Code), then the Committee, in its sole discretion, may unilaterally modify
the Program and any such Award Notice in such manner as it deems appropriate to
comply with such section and any regulations or guidance issued thereunder (or
to qualify for an exemption to the application of such section). No
Participant’s participation herein may be terminated in contemplation of or in
connection with a Change of Control. The Program may not be amended or
terminated in contemplation of or in connection with a Change of Control unless
adequate and effective provision for the making of all payments otherwise
payable pursuant to Section 5.4 (as in effect on the date of the grant of the
affected Award) with respect to such Change of Control shall be made in
connection with any such amendment or termination. The Committee shall remain in
existence after the termination of the Program for the period determined
necessary by the Committee to facilitate the termination of the Program and the
payment of any outstanding Awards hereunder, and all provisions of the Program
that are necessary, in the opinion of the Committee, for equitable operation of
the Program during such period shall remain in force.

VII. MISCELLANEOUS PROVISIONS

7.1 No Effect on Employment Relationship. Except as expressly provided otherwise
herein, for all purposes of the Program, a Participant shall be considered to be
in the employment of the Company as long as he or she has not incurred a
separation from service with the Company and its affiliates within the meaning
of section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably anticipated
permanent reduction in the level of bona fide services to be performed to no
more than 20% of the average level of bona fide services provided in the
immediately preceding 36 months. Nothing in the adoption of the Program, the
grant of Awards, or the payment of amounts under the Program shall confer on any
person the right to continued employment by the Company or any Subsidiary or
affect in any way the right of the Company (or a Subsidiary, if applicable) to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement, the employment of each Participant shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Participant or the Participant’s employer for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of a Participant’s employment for purposes of the Program, and the reason for
such termination, shall be determined solely by and in the discretion of the
Administrator, and its determination shall be final, binding, and conclusive on
all parties.

7.2 Prohibition Against Assignment or Encumbrance. No Award or other right,
title, interest, or benefit hereunder shall ever be assignable or transferable,
or liable for, or charged with any of the torts or obligations of a Participant
or any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any Award or other right, title, interest, or benefit
hereunder in any



--------------------------------------------------------------------------------

manner until the same shall have actually been distributed free and clear of the
terms of the Program. Payments with respect to an Award shall be payable only to
the Participant (or (a) in the event of a Disability that renders such
Participant incapable of conducting his or her own affairs, any payment due
under the Program to such Participant shall be made to his or her duly appointed
legal representative and (b) in the event of the death of a Participant, any
payment due under the Program to such Participant shall be made to his or her
estate). Notwithstanding the preceding provisions of this Section, the
Administrator shall comply with the terms of any qualified domestic relations
order providing for the transfer or assignment of all or any portion of a
Participant’s interest under the Program. The provisions of the Program shall be
binding on all successors and permitted assigns of a Participant, including
without limitation the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.

7.3 Unfunded, Unsecured Program. The Program shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the Program.
Each Award granted under the Program merely constitutes a mechanism for
measuring such incentive compensation and does not constitute a property right
or interest in the Company, any Subsidiary, or any of their assets. Neither the
establishment of the Program, the granting of Awards, nor any other action taken
in connection with the Program shall be deemed to create an escrow or trust fund
of any kind.

7.4 No Rights of Participant. No Participant shall have any security or other
interest in any assets or stock of the Company or any Subsidiary as a result of
participation in the Program (except after payment thereof to the Participant).
Participants and all persons claiming under Participants shall rely solely on
the unsecured promise of the Company set forth herein, and nothing in the
Program, an Award or an Award Notice shall be construed to give a Participant or
anyone claiming under a Participant any right, title, interest, or claim in or
to any specific asset, fund, entity, reserve, account, or property of any kind
whatsoever owned by the Company or any Subsidiary or in which the Company or any
Subsidiary may have an interest now or in the future; but each Participant shall
have the right to enforce any claim hereunder in the same manner as a general
creditor. Neither the establishment of the Program nor participation hereunder
shall create any right in any Participant to make any decision, or provide input
with respect to any decision, relating to the business of the Company or any
Subsidiary.

7.5 Clawback. Notwithstanding any provision in the Program to the contrary, the
payments and benefits provided under the Program shall be subject to a clawback
to the extent necessary to comply with applicable law including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any Securities and Exchange Commission rule.

7.6 Tax Withholding. The Company and the Subsidiaries shall deduct and withhold,
or cause to be withheld, from a Participant’s payment made under the Program, or
from any other payment to such Participant, an amount necessary to satisfy any
and all tax withholding obligations arising under applicable local, state,
federal, or foreign laws associated with such payment. The Company and the
Subsidiaries may take any other action as may in their opinion be necessary to
satisfy all obligations for the payment and withholding of such taxes.



--------------------------------------------------------------------------------

7.7 No Effect on Other Compensation Arrangements. Nothing contained in the
Program or any Participant’s Award or Award Notice shall prevent the Company or
any Subsidiary from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant. Nothing in the Program
shall be construed to affect the provisions of any other compensation plan or
program maintained by the Company or any Subsidiary.

7.8 Subsidiaries. The Company may require any Subsidiary employing a Participant
to assume and guarantee the Company’s obligations hereunder to such Participant,
either at all times or solely in the event that such Subsidiary ceases to be a
Subsidiary.

7.9 Governing Law. The Program shall be construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of laws provisions
thereof.



--------------------------------------------------------------------------------

EXHIBIT A

to

United Continental Holdings, Inc.

Performance-Based RSU Program

Relative Pre-Tax Margin Performance

1. Purpose. The purpose of this Exhibit A to the United Continental Holdings,
Inc. Performance Based RSU Program (the “Program”) is to set forth supplemental
definitions and terms applicable to Awards granted under the Program that
measure performance based on the Company’s relative Pre-Tax Margin as compared
to an Industry Group. Capitalized terms not defined in this Exhibit shall have
the respective meanings specified in the Program or the Plan.

2. Certain Definitions. For purposes of the Program and this Exhibit A, the
following capitalized terms shall have the respective meanings set forth below.

(a) “Industry Group” means, with respect to each Performance Period, the
companies determined in accordance with the provisions of Section 3 of this
Exhibit A for such Performance Period.

(b) “Industry Pre-tax Margin” with respect to a Performance Period means, as
established by the Committee within 90 days after the commencement of the
Performance Period (but in no event after the date required for a Performance
Goal to be considered pre-established under section 162(m) of the Code, to the
extent applicable), either:

 

  (A) the percentage determined by dividing (i) the cumulative Pre-tax Income of
all companies in the Industry Group for such Performance Period by (ii) all such
companies’ cumulative revenues (determined on a consolidated basis based on the
regularly prepared and publicly available statements of operations of the
companies prepared in accordance with applicable accounting rules) over such
Performance Period; or

 

  (B) (i) the percentage determined under clause (A) above, minus (ii) the
percentage determined by dividing (a) the cumulative Pre-tax Income of all
companies in the Industry Group for the calendar year immediately preceding the
first day of such Performance Period by (b) all such companies’ cumulative
revenues (determined on a consolidated basis based on the regularly prepared and
publicly available statements of operations of the companies prepared in
accordance with applicable accounting rules) over such calendar year (with the
calculation in this clause (B) representing the Industry Group average Pre-tax
Margin change over the Performance Period).

If the fiscal year of a company in the Industry Group is not the calendar year,
then such company’s cumulative revenues for a Performance Period shall be
determined based upon the fiscal quarters of such company that coincide with the
fiscal quarters contained in such Performance Period.



--------------------------------------------------------------------------------

(c) “Pre-tax Income” means, with respect to the Company and each company in the
Industry Group and each Performance Period, the aggregate consolidated net
income adjusted to exclude reported income taxes of the Company or such company
for such Performance Period. Pre-tax Income shall be determined based on the
regularly prepared and publicly available statements of operations of the
Company and each company in the Industry Group prepared in accordance with
applicable accounting rules; provided, however, that Pre-tax Income shall be
adjusted to exclude (i) write-offs of assets (including aircraft and associated
parts), (ii) one-time gains or losses from the disposal of assets, and (iii) any
other item of gain, income, loss, or expense determined to be special,
extraordinary or unusual in nature or infrequent in occurrence, in each case
under clauses (i), (ii) and (iii) as determined by the Committee in accordance
with applicable accounting rules. If the fiscal year of a company in the
Industry Group is not the calendar year, then such company’s Pre-tax Income for
a Performance Period shall be determined based upon the fiscal quarters of such
company that coincide with the fiscal quarters in such Performance Period.

(d) “Pre-tax Margin” with respect to the Company and with respect to a
Performance Period means, as established by the Committee within 90 days after
the commencement of the Performance Period (but in no event after the date
required for a Performance Goal to be considered pre-established under section
162(m) of the Code, to the extent applicable), either:

(A) the cumulative Pre-tax Income for the Company for such Performance Period
divided by the Company’s cumulative revenues (determined on a consolidated basis
based on the regularly prepared and publicly available statements of operations
of the Company prepared in accordance with applicable accounting rules) over
such Performance Period; provided, however, that, such cumulative revenues shall
be adjusted to exclude any item determined to be special, extraordinary or
unusual in nature or infrequent in occurrence as determined by the Committee in
accordance with applicable accounting rules; or

(B) (i) the percentage determined under clause (A) above, minus (ii) the
percentage determined by dividing (a) the cumulative Pre-tax Income of the
Company for the calendar year immediately preceding the commencement of such
Performance Period by (b) the Company’s cumulative revenues (determined as
provided in clause (A) above) over such calendar year (with the calculation in
this clause (B) representing the Company’s average Pre-tax Margin change over
the Performance Period).

3. Industry Group.

(a) Initial Designation. The Industry Group shall consist of Alaska Air Group,
Inc., American Airlines Group, Inc., Delta Air Lines, Inc., Southwest Airlines
Co., and JetBlue Airways Corporation; provided, however, that (A) within 90 days
after the commencement of each Performance Period (but in no event after the
date required for a Performance Goal to be considered pre-established under
section 162(m) of the Code, to the extent applicable), the Committee may in its
discretion add any air carrier to, or remove any such company from, the Industry
Group for such Performance Period and (B) the Industry Group for each
Performance Period shall be subject to adjustment as provided in Section 3(b).



--------------------------------------------------------------------------------

(b) Adjustments to the Industry Group During a Performance Period. Except as
provided in clause (A) of the proviso to Section 3(a) above, no company shall be
added to, or removed from, the Industry Group for a Performance Period during
such period; provided, however, that a company shall be removed from the
Industry Group for a Performance Period if (A) during such period, (i) such
company ceases to maintain publicly available statements of operations prepared
in accordance with applicable accounting rules, (ii) such company is not the
surviving entity in any merger, consolidation, or other non-bankruptcy
reorganization (or survives only as a subsidiary of an entity other than a
previously wholly owned subsidiary of such company), unless such company
separately maintains for the Performance Period publicly available statements of
operations prepared in accordance with applicable accounting rules, (iii) such
company sells, leases, or exchanges all or substantially all of its assets to
any other person or entity (other than a previously wholly owned subsidiary of
such company), or (iv) such company is dissolved and liquidated, or (B) more
than 20% of such company’s revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of such
company prepared in accordance with applicable accounting rules) for any fiscal
year of such company that ends during such Performance Period are attributable
to the operation of businesses other than such company’s airline business.